The Special Report of the Special Master as to Shell Oil Company, Incorporated, and The Texas Company is approved. The amended bill of complaint is dismissed as to Shell Oil Company, Incorporated, pursuant to the stipulation entered into by and between the State of Illinois and the State of Indiana, City of East Chicago, City of Hammond, and Shell Oil Company, Incorporated, and as to The Texas Company pursuant to the stipulation entered into by and among the State of Illinois and the State of Indiana, the City of East Chicago and The Texas Company. Costs against Shell Oil Company, Incorporated, and The Texas Company to be taxed hereafter in accordance with the recommendations of the Special Master.